TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2014



                                    NO. 03-12-00012-CR


                           John Malcolm Nordstrom, III, Appellant

                                               v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no error in the trial court’s

judgment of conviction requiring reversal.     However, there was error in the judgment of

conviction that requires correction. Therefore, the Court modifies the trial court’s judgment of

conviction to correctly reflect appellant’s name as “John Malcolm Nordstrom, III.”          The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.